DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed March 3, 2022, with respect to the double patenting rejection, has been considered and is persuasive. The double patenting rejection has been withdrawn.
Applicant’s arguments filed, see page 5, filed March 3, 2022, with respect to the specification objections have been considered and are persuasive. In light of the amended abstract, the specification objections have been withdrawn.
Applicant’s arguments filed, see page 5, filed March 3, 2022, with respect to the claim objections have been considered and are persuasive. The claim objections have been withdrawn.
Applicant’s arguments, see pages 5-8, filed March 3, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.
Response to Amendment
This office action is in response to the amendments and / or remarks filed on March 3, 2022. Claim 7 has been cancelled, claims 1-6 and 8-13 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 3-4, “the bottom of the travel bag comprises a stiffening plate having opposed front and rear edges.”

No new matter should be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 3, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view of DeMichele (US 6330944 B1).
	Regarding Claim 1, Engel teaches a travel bag (10) for a golf equipment, comprising;
A first pair of castors (36) at a rear end (14) under a bottom (12) of the travel bag (10) and a grab element (100 in Modified Figure 6 below) at a front end (24) of the travel bag (10), wherein the bottom (12) of the travel bag (10) comprises a stiffening plate (48) having opposed front (wherein 48 terminates at a front edge) and rear edges (wherein 48 terminates at a rear edge), wherein the stiffening plate (48) is disposed in a rear part (14) of the travel bag (10) and does not extend to a front part (24) of the travel bag (10), the front part (24) of the travel bag (10) without the stiffening plate being configured and dimensioned such that, the front part (24) of the travel bag settles against the ground (as seen in Figure 7). (Figs. 1-4, 6-7; [0024] – [0025])
 By pulling the grab element (100 in Modified Figure 6 below) at the end of the travel bag (10), the front part (24) of the travel bag (10) can be lifted off the ground so that the travel bag (10) rests on the ground with only castors (36) and  can roll on the castors (36) in the pulling direction (Wherein Engel teaches pulling the golf bag 10). (Figs. 1-4, 6-7; [0002], [0024] – [0025])

	Engel does not teach a second pair of castors located under the bottom of the travel bag near the front edge of the stiffening plate, with the travel bag in a horizontal position with the first and second pairs of casters on the ground, or the stiffening plate extending from the rear edge to the front edge at least 50% of a length of the bottom of the travel bag measured from the first pair of castors located at the rear end of the travel bag 

	DeMichele further teaches a second pair of castors (194) located under the bottom (41) of a travel bag (10) near the front edge of the stiffening plate (wherein there is a front to stiffening plate 24), with the travel bag (10) in a horizontal position (Fig. 37) with the first (66) and second pairs of casters (194) on the ground (Fig. 37), or the stiffening plate extending from the rear edge to the front edge at least 50% of a length of the bottom (41) of the travel bag (10) measured from the first pair of (66) castors located at the rear end of the travel bag (10). (Wherein it can be seen in Figure 37 that DeMichele anticipates the stiffening plate extending beyond 50% of the length of the travel bag measured from the castors). (Fig. 37; Col. 13, Lines 36-67; Claim 1)


[AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    18
    35
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    814
    314
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    22
    135
    media_image3.png
    Greyscale

	
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag as taught by Engel, modified above, and provide for an additional set of castor wheels for pulling as taught by DiMichele. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate an additional pair of castor wheels in order to improve the ease in which the user can maneuver the bag, by providing an additional rolling surface and precluding the user from having to lift the bag to achieve a fulcrum point off of the first set of castor wheels during transit.

	Regarding Claim 3, Engel further teaches a grab element (100 in Modified Figure 6 above) provided as a carrying handle (100 in Modified Figure 6 above). (As seen in Figs. 1 and 6, and wherein Engel describes pulling the bag). (Figs. 1, 6; [0002])

	Regarding Claim 9, Engel further teaches wherein the stiffening plate (48) does not extend more than about 65% of the length of the bottom (12) of the travel bag measured from the first pair of castors (36) located at the rear end (14) of the travel bag (10). (Wherein it can be seen that the stiffening plate 48 is constricted to the length of the outer layer 52 which does not extend beyond 65% of the bag in Fig. 6). (Fig. 6; [0035])

	Regarding Claim 10, Engel further teaches wherein the travel bag (10) is made of a flexible material. (Wherein Engel teaches the sidewalls are formed of a flexible material). (Figs. 1-7; [0026])	 

	Regarding Claim 12, Engel modified above, teaches all the elements of claim 10 above. 	Engel further teaches wherein the stiffening plate (48) does not extend more than about 65% of the length of the bottom (12) of the travel bag measured from the first pair of castors (36) located at the rear end (14) of the travel bag (10). (Wherein it can be seen that the stiffening plate 48 is constricted to the length of the outer layer 52 which does not extend beyond 65% of the bag in Fig. 6). (Fig. 6; [0035])

Claims 2, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view of DeMichele (US 6330944 B1), and further in view of XIAO (US 20120055750 A1).
	Regarding Claim 2, Engel modified above, teaches all the elements of claim 1 above except; wherein the front part comprises at least one resting slat.
	Xiao further teaches luggage wherein the front part (120) uses a resting slat (5). (Fig. 1; [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag as taught by Engel, modified above, and provide for the resting slat for supporting the front part on the ground as taught by Xiao. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a resting slat as taught by Xiao, so as to further protect the front of the bag when it is resting on the ground horizontally.

	Regarding Claim 5, Engel modified above, teaches all the elements of claim 2 above.
	Engel further teaches a grab element (100 in Modified Figure 6 above) provided as a carrying handle (100 in Modified Figure 6 above). (As seen in Figs. 1 and 6, and wherein Engel describes pulling the bag). (Figs. 1, 6; [0002])

	Regarding Claim 11, Engel modified above, teaches all the elements of claim 2 above.
	Engel further teaches wherein the travel bag (10) is made of a flexible material. (Wherein Engel teaches the sidewalls are formed of a flexible material). (Figs. 1-7; [0026])	

	Regarding Claim 13, Engel modified above, teaches all the elements of claim 11 above.
	Engel further teaches wherein the stiffening plate (48) does not extend more than about 65% of the length of the bottom (12) of the travel bag measured from the first pair of castors (36) located at the rear end (14) of the travel bag (10). (Wherein it can be seen that the stiffening plate 48 is constricted to the length of the outer layer 52 which does not extend beyond 65% of the bag in Fig. 6). (Fig. 6; [0035])

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view of DeMichele (US 6330944 B1), and further in view of Coughlin (US 20080110711 A1).
	Regarding Claim 4, Engel modified above, teaches all the elements of claim 1 above except; wherein the castors of the second pair of castors are self-aligning according to the direction of travel.
	Wherein DeMichele teaches a second pair of castors (194). (Fig. 37; Col. 13, Lines 36-67; Claim 1)
	Coughlin further teaches luggage (100) wherein the castors (160) of the second pair of castors (160-1, 160-2) are self-aligning according to the direction of travel. (Wherein Coughlin teaches the castors (160) may be swiveled “360° about their respective axes (170)” as urged by the user’s force on the handle assembly (140)). (Figs. 2, 4-5; [0028])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag as taught by Engel, modified above, and provide swivel wheels as taught by Coughlin. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the wheels for the swivel wheels as taught by Coughlin, in order improve the lateral maneuverability of the travel bag as it is moved by the user.

	Regarding Claim 8, Engel modified above, teaches all the elements of claim 3 above except; wherein the castors of the second pair of castors are self-aligning according to the direction of travel.
	Wherein DeMichele teaches a second pair of castors (194). (Fig. 37; Col. 13, Lines 36-67; Claim 1)
	Coughlin further teaches luggage (100) wherein the castors (160) of the second pair of castors (160-1, 160-2) are self-aligning according to the direction of travel. (Wherein Coughlin teaches the castors (160) may be swiveled “360° about their respective axes (170)” as urged by the user’s force on the handle assembly (140)). (Figs. 2, 4-5; [0028])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag as taught by Engel, modified above, and provide swivel wheels as taught by Coughlin. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the wheels for the swivel wheels as taught by Coughlin, in order improve the lateral maneuverability of the travel bag as it is moved by the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view of DeMichele (US 6330944 B1), further in view of XIAO (US 2012005750 A1), as applied to claim 2 above, and further in view of Coughlin (US 20080110711 A1).
	Regarding Claim 6, Engel modified above, teaches all the elements of claim 2 above except; wherein the castors of the second pair of castors are self-aligning according to the direction of travel.
	Wherein DeMichele teaches a second pair of castors (194). (Fig. 37; Col. 13, Lines 36-67; Claim 1)
	Coughlin further teaches luggage (100) wherein the castors (160) of the second pair of castors (160-1, 160-2) are self-aligning according to the direction of travel. (Wherein Coughlin teaches the castors (160) may be swiveled “360° about their respective axes (170)” as urged by the user’s force on the handle assembly (140)). (Figs. 2, 4-5; [0028])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the travel bag as taught by Engel, modified above, and provide swivel wheels as taught by Coughlin. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the wheels for the swivel wheels as taught by Coughlin, in order improve the lateral maneuverability of the travel bag as it is moved by the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
King (US 5253739 A), teaches a mobile luggage that is pulled by a user on wheels, with skid plates, and rests on a front support when stationary.
Wenzler (US 6892773 B1), teaches a pulled golf bag carrier with castors and a stiffening plate.
Quinton (US 2472491 A), teaches mobile luggage that is pulled by the user on wheels and rested on a front support unit when stationary.
Huang (US 5108119 A), teaches a mobile luggage that is pulled by the user and rested on a front end when stationary.
Andochick (US 9084920 B2), teaches a golf club carrying case that incorporates a pull handle for horizontal pull.
Noer et al. (US 20150266664 A1), teaches a carrying case that is pulled by the user on a tilt with rear castors.
Suppancig (US 7874408 B2), teaches a carrying case that is pulled by the user on a tilt with rear castors.
Nordstrom (US 20060006034 A1), teaches an equipment carrier with stiffening plates.
Sharples (US 20030062233 A1), teaches a pulled cargo organizer that incorporates skid plates and a handle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733